Appeal from an order of the County Court of Clinton County sustaining a writ of habeas corpus and remanding the respondent to Sullivan County for resentencing. No stay was obtained and resentencing took place on April 3, 1959. The same question is presented here that was decided by this court in April, 1959, in People ex rel. De Pasquale v. MeMann (8 A D 2d 662) in which we reversed the lower court on the law and the facts and dismissed a writ. Order appealed from reversed on the law and the facts, the writ dismissed, and the respondent remanded to the Warden of Clinton Prison. Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.